Case 1:18-cv-09495-PAC Document 32-2 Filed 03/29/19 Page 1 of 2




                EXHIBITB
                 Case 1:18-cv-09495-PAC Document 32-2 Filed 03/29/19 Page 2 of 2



Danielle Tarantolo

From:                             Schaaf, Joseph R. (EOIR) <Joseph.R.Schaaf@usdoj.gov>
Sent:                             Friday, July 13, 2018 2:42 PM
To:                               Danielle Tarantolo
Cc:                               FOIARequests, EOIR (EOIR)
Subject:                          FOIA 2018-35171



Dear Danielle,

We received your request for unpublished BIA decisions going back to 1996, FOIA 2018-35171. Unfortunately, your
request as written is overbroad, and does not allow us to perform a "reasonable search" under the FOIA.

In 2016, we began a project of redacting and releasing unpublished BIA decisions starting in January 2016. It took two
information specialists, working this project as their primary focus, 18 months to redact the decisions from October
2015 to December 2016. Please keep in mind that to protect the privacy of aliens, we are required to redact personal
information, especially asylum, Convention Against Torture, and Violence Against Women Act information, which could
be used to identify and persecute an alien or their families in their home countries.

We are currently working on redacting 2017 decisions. However, a massive increase in FOIA requests since 2016 has
hampered our ability to move forward expeditiously. Per several FOIA requests, we have redacted and released 2017
decisions connected to several individual judges. We are just now starting to redact decisions from 2017 generally.

If you will narrow the scope of your request, I can provide you, expeditiously, all the decisions we have already redacted
for 2015-2017. Additionally, we recognize that you will be interested in additional decisions as they are redacted and
will happily make those available upon future request.

Please let me know if you are interested in narrowing the scope of your request. If we do not hear from you within 30
days, we will assume you no longer need this information, and will close your request administratively.

Wr/
Joseph R. Schaaf
Chief Counsel, Administrative Law
Executive Office for Immigration Review
703-305-0417




                                                             1
